Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

             Nos. 3D19-1585, 3D19-1584 and 3D19-1583
         Lower Tribunal Nos. 81-12733, 81-12617 and 81-8037A
                          ________________


                           The State of Florida,
                                Appellant,

                                     vs.

                            Tyrone Rahmings,
                                Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Veronica A.
Diaz, Judge.


    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellant.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg,
Assistant Public Defender, for appellee.


Before EMAS, C.J., and SCALES and MILLER, JJ.

     PER CURIAM.
      The State seeks to appeal the trial court’s June 13, 2019 “Order

Denying State’s Request to Deny Re-Sentencing.” In its underlying motion,

the State requested that the trial court withdraw its prior ruling that, pursuant

to this Court’s mandate, 1 the trial court should resentence Tyrone Rhamings

at a future sentencing hearing.

      Based on the authority of State v. Yero, No. 19-192, 2021 WL 115440

(Fla. 3d DCA Jan. 13, 2021), we lack jurisdiction to adjudicate the State’s

appeal of the trial court's June 13, 2019 order. We therefore dismiss the

appeal. 2

      Appeal dismissed.




1
  See Rahmings v. State, 224 So. 3d 300 (Fla. 3d DCA 2017) (“Rahmings
I”). In Rahmings I, this Court concluded that, if Rahmings were determined
to be a juvenile at the time he committed the offenses, he was entitled to be
resentenced based upon the then-applicable Florida Supreme Court
precedent articulated in Atwell v. State, 197 So. 3d 1040 (Fla. 2016),
overruled by Franklin v. State, 258 So. 3d 1239, 1241 (Fla. 2018).
2
  A temporary panel of this Court denied Rahmings’s motion to dismiss the
appeal. While the merits panel is not bound by that interlocutory ruling, State
v. Bryant, 901 So. 2d 381, 382 (Fla. 3d DCA 2005), we note that the
temporary panel did not have the benefit of this Court’s opinion in Yero.

                                       2